Case 2:20-cv-00630-JMS-DLP Document 57 Filed 01/10/21 Page 1 of 4 PageID #: 1142




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

 ________________________________________________
                                                        )
 PATRICK R. SMITH and BRANDON S. HOLM,                  )
 individually and on behalf of all others similarly     )
 situated,                                              )
                                                        )
         Plaintiffs,                                    )
                                                        )
 v.                                                     )             No. 2:20-cv-630-JMS-DLP
                                                        )
 JEFFREY A. ROSEN, in his official capacity as the      )
 Acting Attorney General of the United States; MICHAEL )
 CARVAJAL, in his official capacity as the Director     )
 of the Federal Bureau of Prisons; and T. J. WATSON, in )
 his official capacity as Complex Warden for the Terre  )
 Haute Federal Correctional Complex,                    )
                                                        )
         Defendants.                                    )
 ________________________________________________)

                        PLAINTIFFS’ EMERGENCY MOTION FOR
                  PRE- AND POST-EXECUTION COMPLIANCE REPORTS

          On January 7, 2021, the Court partially granted Plaintiffs’ second motion for preliminary

 injunction, finding that Plaintiffs “have made a strong showing that they face an unconstitutional

 health risk if they defendants carry out scheduled executions without significant modifications to

 their COVID-19 prevention measures.” Order Granting in Part and Denying in Part Plaintiffs’

 Second Motion for Preliminary Injunction (Dkt. 55), at 1 (“PI Decision”). The Court enjoined

 Defendants from carrying out any executions in the next 60 days without implementing a series of

 additional safety measures, including mask requirements, contact logs, testing, and contact tracing.

 Order Granting Preliminary Injunction (Dkt. 56), at 1-2 (“Order”).

          Plaintiffs appreciate the Court’s recognition of the safety concerns and hope that the

 required measures will help protect all inmates at FCC Terre Haute (as well prison staff and




 150940325.1
Case 2:20-cv-00630-JMS-DLP Document 57 Filed 01/10/21 Page 2 of 4 PageID #: 1143




 individuals outside the prison). It is not clear, however, how Defendants’ compliance with the

 Court’s Order will be implemented and confirmed.

          Because Defendants apparently intend to proceed with the executions scheduled for

 January 12, 14, and 15, see www.bop.gov/resources/federal_executions_info.jsp, Plaintiffs

 respectfully request that the Court order Defendants to file a compliance report by no later than 8

 p.m. on January 11, 2021, outlining the steps they have taken and will take to implement the

 Court’s Order, supported by a sworn declaration from Warden Watson or another appropriate

 government representative. It is important to review Defendants’ actions in advance of any further

 executions, given the Defendants’ prior inconsistent implementation of COVID-19 safety

 precautions and inaccurate disclosures regarding those precautions. See PI Decision at 11.

          Plaintiffs also request that, if any executions are held within the next sixty (60) days,

 Defendants be directed to file a first compliance report within twenty-four (24) hours and a second

 compliance report within fifteen (15) days after any such execution is held, supported in each

 instance by a sworn declaration from a government representative, listing all steps taken to comply

 with the Court’s Order for each execution and providing supporting documentation of those steps.




                                                -2-
 150940325.1
Case 2:20-cv-00630-JMS-DLP Document 57 Filed 01/10/21 Page 3 of 4 PageID #: 1144




          Wherefore, Plaintiffs respectfully request that the Court order Defendants to file

 compliance reports in advance of and after any further executions conducted in the next sixty (60)

 days, as set forth above.


 Dated: January 10, 2021                      Respectfully submitted,

                                              /s/ Robert A. Burgoyne _________
                                              John R. Maley
                                              Barnes & Thornburg LLP
                                              11 South Meridian Street
                                              Indianapolis, Indiana 46204-3535
                                              Telephone: (317) 231-7464 (direct)
                                              John.maley@btlaw.com

                                              Robert A. Burgoyne, pro hac vice
                                              Caroline M. Mew, pro hac vice
                                              Perkins Coie LLP
                                              700 13th St. NW, Suite 800
                                              Washington, DC 20005-3960
                                              Telephone: (202) 654-1767
                                              rburgoyne@perkinscoie.com
                                              cmew@perkinscoie.com




                                               -3-
 150940325.1
Case 2:20-cv-00630-JMS-DLP Document 57 Filed 01/10/21 Page 4 of 4 PageID #: 1145




                                   CERTIFICATE OF SERVICE


          I hereby certify that on January 10, 2021, a copy of the foregoing document was filed

 electronically. Service of this filing will be made on all ECF-registered counsel by operation of

 the court's electronic filing system.

                                             /s/ Robert A. Burgoyne
                                             Robert A. Burgoyne




                                               -4-
 150940325.1
